Citation Nr: 1330317	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  07-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for psoriasis, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2006 rating decision of the VA Regional Office (RO) in Boston, Massachusetts.  

The case was remanded for further development by Board decision in May 2010.

By decision dated in January 2012, the Board denied entitlement to a rating in excess of 60 percent for psoriasis and granted service connection for psoriatic arthritis.  The Veteran appealed the denial of entitlement to a rating in excess of 60 percent for psoriasis to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Joint Motion for Partial Remand, the parties requested that the Court vacate that portion of the Board's decision that denied the claim for an increased rating. 

In a July 2012 Order, the Court vacated the Board's January 2012 decision that denied entitlement to a rating in excess of 60 percent for psoriasis and remanded the matter for further consideration and instructions consistent with the July 2012 Joint Motion for Partial Remand.

The case was remanded for further development by Board decision again in March 2013.


FINDING OF FACT

The Veteran's psoriasis is manifested by systemic manifestations and constant or near constant systemic therapy.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 100 percent for psoriasis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10 (2012); 38 C.F.R. § 4.118 , Diagnostic Code (DC) 7817 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

The Veteran appeals the denial of a rating higher than 60 percent disabling for psoriasis.  According to written statements he and his representative submitted during the course of this appeal, his psoriasis has been worsening in severity since 2005, necessitating the use of drugs that carry a high risk of dangerous side effects, including liver problems, elevated cholesterol, loose stools, a compromised immune system, fatal fungus infections, multiple sclerosis, lymphoma, tuberculosis, lupus, bacterial sepsis, optic neuritis, dizziness, anemia and hematological disorders. 

Allegedly, this psoriasis is now causing marked disfigurement, exudation on both legs, the cleft at the base of his spine, his genitals, back, buttocks, chest, elbows, wrist and forearm, deformities of the toenails and fingernails, discomfort in shoes, rough, cracked fingertips and palms, peeling, open lesions on the hands, an itching, bleeding, flaking scalp and forehead, the stigma associated with dandruff, an inability to wear hats, hearing loss when flakes fall into or originate in the ears (necessitating medical removal), sensitivity to various products, scaly, cracking eyebrows, red scaling around the forehead, cheeks and temples, pain in the legs after shampooing and applying products, blood stains on clothes and sheets, constant itching and scratching that interferes with his sleep and concentration at work, and embarrassment because others think he has a contagious disease. 

The Veteran claims that his psoriasis affects more than 10 percent of the exposed areas on his body because, for nearly six months in the New England outdoors and for twelve months at his health club, his arms and legs are exposed.  He contends that his psoriasis interferes with his ability to extend his arms fully (scaling on the elbows), sit at a desk for a prolonged period of time (lesions on his calves), and drive great distances (back manifestations become unbearable).

The RO has evaluated the Veteran's psoriasis as 60 percent disabling pursuant to DC 7806, which governs ratings of dermatitis or eczema.  This condition is more appropriately evaluated under DC 7816, which specifically governs ratings of psoriasis.  See 38 C.F.R. § 4.20  (2011) (it is permissible to rate a condition under a closely related disease or injury when an unlisted condition is encountered).  
During the course of this appeal, in September 2008, VA revised the criteria for rating skin disabilities, which include psoriasis, and in January 2012, corrected the revision.  73 Fed. Reg. 54,708  (Sept. 23, 2008); 77 Fed. Reg. 2,910  (Jan. 20, 2012).  Both the revision and correction apply to claims received on or after October 23, 2008 and are thus not applicable in this case.  In any event, the 
Board notes that 60 percent is the maximum rating assignable under diagnostic code 7806 and 7816.  As such, the Veteran is receiving the maximum rating available under DC 7806 and DC 7816.  

The Board has considered, however, whether a higher rating is warranted under any other potentially applicable diagnostic code.  In doing so, the Board has considered whether a higher rating is warranted under DC 7817 for exfoliative dermatitis.  This is the only applicable diagnostic code for rating the skin that provides for a higher rating (although DC 7800 provides for an 80 percent rating such pertains to scars and is not applicable in this case).  

DC 7817 requires generalized involvement of the skin, plus systemic manifestations such as fever, weight loss, and hypoproteinemia and constant or near constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, ultra violet light treatment, or electron beam treatments during the last 12-month period for a 100 percent evaluation.  See 38 C.F.R. § 4.118 , DC 7817. 

During the course of this appeal, the Veteran has undergone several VA skin examinations, including in February 2006 and September 2010, and received VA and private outpatient treatment for psoriasis.  To substantiate his October 2005 claim, he submitted photographs, which confirm visually that his psoriasis is extensive, affecting most areas of his body extending from his chest down to his feet.  They also confirm that the psoriasis is disfiguring to the areas shown. 

In January 2006, the Veteran submitted a statement from his private family physician confirming that the condition was worsening progressively.  The physician noted that a dermatologist had escalated the Veteran's medication, which included various creams, one steroidal, without success, and that eventually, the Veteran might need immunosuppressant therapy.  The same month, the dermatologist confirmed that, given the Veteran's lack of response, he was considering suggesting phototherapy or a stronger systemic medication such as Enbrel. 

In February 2006, the Veteran underwent a VA examination, during which he reported that he had begun using Soriatane six months prior to the examination with little improvement.  He also noted that this condition was causing him depression and extensive embarrassment, the former of which had necessitated the daily use of prescription medication. 

The examiner noted mild erythema of the face with no psoriasis, a red scalp with no scales, multiple psoriatic plaques on the chest, back, elbows, forearms, buttocks, thighs and lower legs, some dislocation of the nails (a mild, not massive deformity), no crustaceans, oxidation, infection or bleeding from the patches, and no cracked palms, changes on the hands or blood stains on the Veteran's clothes.  The examiner indicated that this condition was affecting 50 percent of the Veteran's body surface area and 20 percent of his exposed body surface, a total of 70 percent.  He also indicated that there had been mild to moderate improvement since the Veteran had begun taking Soriatane and that the condition was not repugnant or causing extensive disfigurement of the nails.  He characterized the psoriasis involvement as extensive and noted that it was difficult to assess any associated functional impairment.  He pointed out that, per the Veteran, he had extensive depression and was being treated for such with antidepressants. 

In 2007, the Veteran began using Enbrel twice weekly.  In October of that year, the Veteran reported that "Enbrel [was] a miracle drug."  From 2007 to 2010, during treatment visits, examiners confirmed that the Veteran had psoriasis and depression, but did not attribute the depression to the psoriasis.  From 2008 to 2010, the Veteran's private dermatologist consistently noted that the Veteran was doing well on Enbrel.  In 2009, a VA physician also noted that the Veteran had experienced remarkable improvement on Enbrel. The physician characterized the Veteran's psoriasis as controlled. 

During a September 2010 VA examination, an examiner noted a scaly, erythematous rash affecting the face, ear canals, back, elbows, abdomen, chest and lower extremities.  He indicated that this rash constituted approximately 60 percent of the Veteran's body surface area and 10 percent of his exposed body surface area. He noted no increase in the level of psoriasis, no repugnant picture and no functional impairment secondary to the psoriasis.

In November 2010, the Veteran submitted additional photographs, which again show that his psoriasis is extensive, but visually reflects significant improvement in the condition since 2005. 

During the April 2013 VA examination, it was noted that the Veteran's continued use of the psoriasis medications has cleared all his psoriatic skin lesions.  His treatment includes Humira injections every two weeks for his psoriasis.  The treatment is constant/near constant.  The examiner found that the Veteran had systemic manifestations due to skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  

As shown by the evidence, the Veteran's skin disability is manifested by generalized involvement of the skin and requires constant or near constant systemic therapy.  It is clear that the Veteran has an extensive skin disability.  He has presented competent and credible testimony in this regard.  The Board also notes that his disability necessitates constant systemic therapy to include use of the medication Humira and Enbrel in the past.  The April 2013 VA examiner also confirmed that the Veteran has systemic manifestations due to skin diseases.  Although it was not expressly stated that his disability had systemic manifestations until the April 2013 VA examination, the Board cannot conclude that such manifested that day and did not exist prior to the examination.  The VA examinations, the Veteran statements and treatment records showing extensive psoriasis are convincing.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 100 percent rating for psoriasis under DC 7817 has been met, i.e. generalized involvement of the skin, plus systemic manifestations and constant or near constant systemic therapy.  

In reaching this determination, the Board observes that in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the United States Court of Appeals for Veterans Claims (Court) recently held that VA committed legal error when it considered the ameliorative effects of medication on the Veteran's disability where those effects were not explicitly contemplated by the rating criteria.  Thus, the Court held that where, as here, a Diagnostic Code is silent as to the effects of medication, VA may not deny entitlement to a higher disability rating based on the relief provided by medication. Id.  In light of Jones, because the Veteran receives treatment for his skin disability, the Board, resolving all reasonable doubt in his favor, concludes that without such treatment his disability would be more severe.  Accordingly, the claim is granted.  


ORDER

A rating of 100 percent disabling for psoriasis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


